Citation Nr: 0700673	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
spondylolisthesis.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for synaptic nerve 
disorder.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2002 and 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2005.  A transcript of the hearing has been 
made and is associated with the claims file


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
a back disability.  The veteran did not appeal this decision.

2.  Since August 2000, the RO has received evidence that is 
new in that it was not previously of record, but is not 
material to the issue of service connection for a back 
disability, including spondylolisthesis, in that the evidence 
does not relate to an unestablished fact, i.e., an 
etiological link between current disability and active 
service, such that this evidence would create a reasonable 
possibility of substantiating the veteran's claim.

3.  Medical evidence does not establish that the veteran has 
a hip disorder that is etiologically related to active 
service.

4.  Medical evidence does not establish that the veteran has 
synaptic nerve disorder that is etiologically related to 
active service.

5.  Medical evidence does not establish that the veteran's 
currently diagnosed GERD occurred in or is etiologically 
related to active service.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision declining to reopen the 
previously denied claim for service connection for a back 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.302(a) (2006).

2.  Evidence received to reopen the claim for service 
connection for a back disability, to include 
spondylolisthesis, is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

3.  A hip disorder was not incurred as the result of active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4.  Synaptic nerve disorder was not incurred as the result of 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

5.  GERD was not incurred as the result of active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by 
letters dated in August 2002 and June 2003.  The notice 
informed the veteran of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury, disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease during 
service.  Subsequent additional notice, including that 
involving new and material evidence was provided in a March 
2005.  The veteran was informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claim.  

Although the timing of the VCAA notice as to the submission 
of new and material evidence did not comply with the 
requirement that the notice must precede the adjudication, 
the action described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
had the opportunity to submit additional argument and 
evidence, which he did.  Further process and adjudication was 
accomplished by the RO, as evidenced by supplemental 
statements of the case sent him in June 2005 and March 2006.  
And he had the opportunity to testify as to the issues before 
the undersigned Veterans Law Judge.  For these reasons, the 
veteran has not been prejudiced by the timing of the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on three of the five elements of a service connection claim). 

Concerning notice of the remaining elements, the 
establishment of disability evaluations and effective dates, 
the Board observes that this decision denies the claims to 
reopen and for service connection that are herein under 
appeal.  Thus the issue of the disability evaluations and 
effective dates to be assigned is moot.  There is no harm to 
the veteran in proceeding with this claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, Social Security Administration (SSA) records, and 
afforded the veteran VA examinations.

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

New and Material

In an August 2000 rating decision, the RO declined to reopen 
the previously denied claim for service connection for a back 
disability.  In arriving at this decision, the RO observed 
that the evidence the veteran had provided did not establish 
an etiological connection between the currently diagnosed 
back disability and his active service.  Prior to this 
decision, the RO issued rating decisions declining to reopen 
the previously denied claim for service connection for a back 
decision in November 1996, June 1995, and January 1994.  The 
last final decision on the merits of the claim is a September 
1976 Board decision.  This decision denied service connection 
based on a finding that while service medical records showed 
treatment for complaints of low back pain during service, 
there was no mention of an injury and the diagnosed 
spondylolysis was a developmental disorder for which service 
connection cannot be granted (see 38 C.F.R. § 3.303(c)).  The 
report of physical examination at discharge noted no findings 
of any defects or abnormalities of the back, and the veteran 
denied having or having had recurrent back pain.  Report of 
VA hospitalization just prior to the veteran's discharge 
further noted no complaints of or treatment for a back 
problem, and no diagnoses or findings concerning the back.  
The Board decision concluded that the veteran's back 
complaints during service were acute and transitory.  As the 
medical evidence presented no etiological link between any 
current acquired back disability and the veteran's active 
service, service connection was denied.  As noted above, the 
August 2000 rating decision confirmed and continued the 
denial to reopen this previously denied claim.  The veteran 
did not appeal the August 2000 decision, and it became final.  
38 C.F.R. §§ 20.302, 20.303 (2006).

The Court of Appeals for Veterans Claims (CAVC) has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
August 2000 rating decision is the last final disallowance of 
this claim. 

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (effective from August 29, 
2001).  

In June 2002, the veteran requested to reopen his previously 
denied claim for service connection for a back disability and 
submitted copies of service medical records showing a 
September 1974 x-ray for pain in the right hip and sacro-
iliac joint with findings of questionable spondylolysis at L5 
without slippage.  This report was previously of record and 
was reported in the Board's 1976 denial of service connection 
for a low back disorder.  Additionally submitted were service 
medical records of October 1974 noting the lab slip for 
spondylolysis without spondylolisthesis that was asymptomatic 
but was noted should be established in his medical records.  
Another record that same day noted the lab slip for 
"spondylosis" and an assessment of spondylosis.  A copy of 
a VA treatment record dated in 1995 was also submitted, 
showing a diagnosis of spondylolysis with grade I 
spondylolisthesis at L5-S1, bilaterally.  Also added to the 
record are copies of private, VA and SSA medical records.  
The veteran also underwent VA examinations in August 2003.

In October 2005, the veteran testified before the undersigned 
Veterans Law Judge about the circumstances of his inservice 
injury.  He stated he fell during basic training and was 
paralyzed from the waist down.  He was hospitalized at Fort 
Belvoir for 14 days for his lower back, and was found to have 
spondylosis.  He was medically discharged from the service.  
The veteran testified that he has experienced back pain 
constantly since this inservice injury.  After review of the 
record, the Board finds that while some of the evidence 
submitted since the August 2000 rating decision is new in 
that it was not previously of record, it is not material.  

While some of this information is new, in that it was not 
previously of record at the time of the August 2000 rating 
decision, none of it is material.  

VA and private treatment records, and SSA records dating from 
1992 all document that the veteran does manifest a current 
back disability.  These records reflect diagnoses, in 
aggregate, of spondylolisthesis at L5-S1 with secondary pain, 
degenerative joint disease, and severe bilateral neural 
foraminal narrowing, greater on the right than on the left, 
spondylolisthesis with pars defect at L5, and congenital 
spondylolysis.  SSA records reflect that the veteran was 
found disabled as a result of a primary diagnosis of a back 
disability, initially diagnosed as grade I spondylolisthesis 
at L5-S1 and amended ultimately to the March 2005 diagnosis 
of discogenic and degenerative disorders of the back.  

Close review of the medical records show that in a November 
1995 examination for disability in support of the veteran's 
claim for benefits from SSA, the examining physician 
diagnosed a history of traumatic injury to the back in a 
service-related incident with chronic back pain and 
radiculopathy.  While this would seem to provide evidence of 
an etiological connection between an inservice injury to the 
back and current back disability, the Board finds that it 
does not.

The examiner's opinion was based solely on the veteran's 
report of inservice injury to his back with subsequent 
paralysis, and continuity of symptomatology since then to the 
present.  There is no indication the examiner reviewed the 
veteran's medical records, including service medical records,  
to confirm the veteran's reported history.  Moreover, the 
veteran's report of the incident is simply not borne out by 
the record.  Service medical records do not document 
treatment for such an injury and ensuing paralysis.  And, as 
noted above, the veteran's report of medical examination at 
discharge found no abnormalities, defects, diagnoses, or 
other findings concerning the lower back and the veteran 
denied having had recurrent back pain.  

CAVC has held that post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The balance of the medical evidence submitted since the 
August 2000 rating decision contains no other opinions or 
findings etiologically linking the veteran's current back 
disability to his active service.  Thus, while this evidence 
is new, in that it was not of record at the time of the 
August 2000 rating decision, it is not material, because it 
provides no specific information to establish an etiological 
link between the veteran's active service and his current 
back disability, including spondylolisthesis.

Concerning the veteran's statements and testimony, and the 
copies of service medical records and other VA and non VA 
treatment records he submitted, the Board observes that they 
are cumulative and redundant of the statements the veteran 
has already provided and the original records already present 
in the claims file at the time of the August 2000 rating 
decision.  Specifically, the Board notes that the original 
inservice x-ray report of questionable spondylolysis of L5 
without spondylolisthesis (slippage) was of record at the 
time of the Board's September 1976 decision.  The Board noted 
that this condition is congenital or developmental and, 
therefore, not subject to service connection.  38 C.F.R. 
§ 3.303.  The current records also show spondylolysis, noted 
to be congenital, and these records are thus cumulative of 
what was already known at the time of the last final decision 
in the veteran's claim.

Copies of service medical records that were not of record at 
the time of the last final decision include records referring 
to the x-ray report; these records do not provide any further 
information and are also cumulative to the record previously 
considered.  The veteran points to the assessment of 
spondylosis in one of those records.  However, it is obvious 
from the reference to the x-ray report that the reference to 
spondylosis was mistaken and that the x-ray finding of 
spondylolysis was the subject of that note.  Moreover, the 
Board observes that the determinative issue in the present 
case is medical evidence of an etiological link between the 
veteran's current back disability and his active service.  
Hence, while the veteran's statements may be accepted as to 
his symptoms, they cannot be accepted as a medical opinion of 
causation because he is not a medical professional with the 
expertise required to render such an opinion.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, the veteran's 
statements and testimony can be neither new nor material.

After review of the record, the Board finds that the evidence 
submitted since the August 2000 rating decision is, in part, 
cumulative and redundant of the evidence already considered 
in the August 2000 rating decision and, in remainder, while 
new, does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim, here an etiological link between 
active service and current disability.  It therefore does not 
raise a reasonable possibility of substantiating the claim 
and is therefore not material.  

Hence, the claim to reopen the previously denied claim for 
service connection for a back disability is denied.

Service Connection

The veteran also seeks entitlement to service connection for 
a hip disorder, synaptic nerve disorder, and GERD.  He has 
stated and testified before the undersigned Veterans Law 
Judge that his hip condition and synaptic nerve damage 
occurred in the same inservice back injury and resulting 
paralysis.  Similarly, he argues that his GERD is the result 
of his active service.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
gastric ulcer or duodenal ulcer to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Hip Condition and Synaptic Nerve Damage

Concerning the hip and synaptic nerve disorders, the Board 
finds that the medical evidence does not establish that the 
veteran manifests discreet and separate hip and synaptic 
nerve disabilities.

Service medical records show that the veteran reported a 
complaint of hip pain in service.  The records, including VA 
records of hospital treatment the veteran received just prior 
to his discharge, show no complaints of or treatment for a 
synaptic nerve problem.  The veteran's report of medical 
history at discharge reflects no complaints of bone, joint, 
or other deformity or of paralysis.  His report of medical 
examination at discharge reveals no diagnoses, defects, 
abnormalities or other findings concerning the lower 
extremities or neurological system.  

Private and VA medical records date from 1992 and include 
those obtained from SSA; they show complaints of these 
conditions, but no diagnosis of either hip or synaptic nerve 
disorders.  These records do show findings of radiculopathy 
in the lower extremities associated with the lower back 
condition, and paresthesias in the right foot.  However, 
follow-up electromyography studies (EMS) evidenced no 
abnormalities.  In July 2000, extensive testing was 
conducted, at which time no evidence of peripheral neuropathy 
or radiculopathy was found.  The examiner opined that the 
symptoms present were referred into the legs from the 
spondylolisthesis.  Pain, the examiner remarked, often causes 
legs to give out and muscle spasm can prevent movement for 
some time.  In August 2003, the veteran underwent VA 
examination, at which time X-rays of the right and left hip 
revealed normal findings except for minimal narrowing.  The 
veteran was found to have no diagnosis of a separate and 
distinct hip joint condition, but the examiner opined that 
symptoms in the veteran's lower extremities, including his 
hips, were referred symptoms caused by the veteran's lumbar 
spine condition.

There is no other medical evidence documenting a separate and 
distinct hip joint or synaptic nerve disability that is the 
result of the veteran's active service.  Radiculopathy and 
lower extremity symptomatology, including hip pain, have been 
attributed etiologically to the veteran's lower back 
disability, which is not service connected.  And the Board, 
by this decision, denied the reopening of the previously 
denied claim for service connection for a lower back 
disability, to include spondylolisthesis.

As the veteran has not been found to evidence a distinct and 
separate hip joint or synaptic nerve disability, and those 
manifestations and symptoms that have been medically 
established as present have been etiologically attributed to 
the veteran's nonservice connected back disability, to 
include spondylolisthesis, the Board finds that the 
preponderance of the evidence is against service connection 
for a hip disorder and synaptic nerve disorder.  As one 
examiner noted, there is no synaptic nerve, and to the extent 
that the veteran may be referring to sciatic nerve problems 
as "synaptic," the analysis is the same.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of 
proof of a present disability, there can be no valid 
claim"); see also  Pond, supra, and Hickson, supra.



GERD

Concerning the claimed GERD, service medical records show no 
complaints of or treatment for a stomach problem or GERD.  
The veteran's report of medical history at discharge reflects 
complaints of stomach trouble.  However, the report of 
medical examination at discharge reveals no diagnoses, 
defects, abnormalities or other findings concerning the 
abdomen or digestive system.  

Private and VA medical records date from 1992 and include 
those obtained from SSA; these show complaints of and 
treatment for GERD.   In August 2003, the veteran underwent 
VA examination, at which time he was found to have GERD and 
secondary laryngitis and asthma.  However, the medical 
evidence presents no opinions or findings etiologically 
linking the diagnosed GERD to active service.

As the medical evidence does not support a finding that the 
veteran's currently diagnosed GERD is the etiological result 
of the veteran's active service, the Board finds that the 
preponderance of the evidence is against service connection 
for GERD.  See Pond, supra, and Hickson, supra.

The Board notes that at his hearing the veteran also related 
his GERD to pain from his low back disorder.  Because service 
connection has not been established for a low back 
disability, service connection cannot be granted for any 
disability resulting therefrom.

Summary of Service Connection Claims

Where as here, the determinative issue involves a medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim.  The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements and testimony to the extent that he has a hip 
condition, synaptic nerve damage, and GERD that is related to 
active service cannot constitute medical evidence.  
Grottveit, supra.  Therefore, the Board must reject the 
veteran's statements and testimony as favorable evidence in 
his claims.  

As the Board may consider only independent medical evidence 
to support its findings, as there is no favorable medical 
evidence of current diagnoses of a separate and discreet hip 
disorder or of a synaptic nerve disorder, and as there is no 
favorable medical evidence that the currently observed lower 
extremity symptomatologies and diagnosed GERD are the 
etiological result of the veteran's active service, the 
preponderance of the evidence is against the claims for 
service connection for a hip disorder, synaptic nerve 
disorder, and GERD, and the benefit-of-the-doubt standard 
does not apply.  38 U.S.C.A. § 5107(b).  The claims are thus 
denied.


ORDER

The claim to reopen the previously denied claim for service 
connection for a back disability, to include 
spondylolisthesis, is denied.

Service connection for a hip disorder is denied.

Service connection for synaptic nerve disorder is denied.

Service connection for GERD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


